Case 1:18-cr-00381-CMA-GPG Document 52 Filed 01/24/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                                                                 FILED
                                                                      UNITED STATES DISTRICT COURT
  Criminal Case No. 18-cr-00381-MSK-GPG                                    DENVER, COLORADO
                                                                              01/24/19
  UNITED STATES OF AMERICA,                                            JEFFREY P. COLWELL, CLERK


          Plaintiff,

  v.

  1.   BRUCE HOLDER,
  2.   LEXUS HOLDER,
  3.   CORINA HOLDER,
  4.   GERI BOCHMANN,
  5.   JESSICA BRADY,
  6.   MARIE MATOS,

          Defendants.


                                SUPERSEDING INDICTMENT


          The Grand Jury charges:



                                           COUNT 1

          On or about December 26, 2017, within the State and District of Colorado, the

  defendant, BRUCE HOLDER, did knowingly and intentionally distribute a mixture and

  substance containing a detectable amount of fentanyl, a Schedule II controlled

  substance, the use of which resulted in the death of J.E. on or about December 28,

  2017.

          All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
Case 1:18-cr-00381-CMA-GPG Document 52 Filed 01/24/19 USDC Colorado Page 2 of 6




                                          COUNT 2

        On or about December 26, 2017, within the State and District of Colorado, the

  defendant, BRUCE HOLDER, did knowingly and intentionally distribute a mixture and

  substance containing a detectable amount of fentanyl, a Schedule II controlled

  substance, the use of which resulted in serious bodily injury to Z.G. on or about

  December 28, 2017.

        All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).



                                          COUNT 3

        From on or about June 1, 2018, to on or about June 10, 2018, within the State

  and District of Colorado, the defendants, BRUCE HOLDER, LEXUS HOLDER, CORINA

  HOLDER, GERI BOCHMANN, and JESSICA BRADY, did knowingly and intentionally

  distribute a mixture and substance containing a detectable amount of fentanyl, a

  Schedule II controlled substance, the use of which resulted in the death of A.R. on or

  about June 11, 2018.

        All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C)

  and Title 18, United States Code, Section 2.



                                          COUNT 4

        From a date unknown, but no later than November 2, 2017, and continuing to on

  or about January 10, 2018, within the State and District of Colorado and elsewhere, the

  defendants, BRUCE HOLDER, MARIE MATOS, and LEXUS HOLDER, did knowingly
                                              2
Case 1:18-cr-00381-CMA-GPG Document 52 Filed 01/24/19 USDC Colorado Page 3 of 6




  and intentionally conspire with each other and with persons known and unknown to the

  Grand Jury to distribute and possess with intent to distribute 400 grams and more of a

  mixture or substance containing a detectable amount of fentanyl, a Schedule II

  controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

  and (b)(1)(A)(vi).

         All in violation of Title 21, United States Code, Section 846.



                                          COUNT 5

         On or about June 12, 2018, within the State and District of Colorado, the

  defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

  with intent to distribute a mixture and substance containing detectable amounts of

  fentanyl, a Schedule II controlled substance, and acetylfentanyl, a Schedule I controlled

  substance.

         All in violation of Title 21, United States Code, Sections 841(a)(1), and (b)(1)(C).



                                          COUNT 6

         On or about June 19, 2018, within the State and District of Colorado, the

  defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

  with intent to distribute a mixture and substance containing a detectable amount of

  fentanyl, a Schedule II controlled substance.

         All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).


                                               3
Case 1:18-cr-00381-CMA-GPG Document 52 Filed 01/24/19 USDC Colorado Page 4 of 6




                                          COUNT 7

         On or about June 27, 2018, within the State and District of Colorado, the

  defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

  with intent to distribute a mixture and substance containing a detectable amount of

  fentanyl, a Schedule II controlled substance.

         All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).



                                          COUNT 8

         On or about July 3, 2018, within the State and District of Colorado, the

  defendant, LEXUS HOLDER, did knowingly and intentionally distribute and possess

  with intent to distribute a mixture and substance containing a detectable amount of

  fentanyl, a Schedule II controlled substance.

         All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).



                                          COUNT 9

         On or about January 10, 2019, within the State and District of Colorado, the

  defendant, MARIE MATOS, did knowingly and intentionally possess with intent to

  distribute 40 grams and more of a mixture and substance containing a detectable

  amount of fentanyl, a Schedule II controlled substance.

         All in violation of Title 21, United States Code, Sections 841(a)(1) and

  (b)(1)(B)(vi).


                                               4
Case 1:18-cr-00381-CMA-GPG Document 52 Filed 01/24/19 USDC Colorado Page 5 of 6




                                 FORFEITURE ALLEGATION

         1.     The allegations contained in Counts 1 through 9 of this Superseding

  Indictment are hereby re-alleged and incorporated by reference for the purpose of

  alleging forfeiture pursuant to the provisions of Title 21, United States Code, Section

  853.

         2.     Upon conviction of the violations alleged in Counts 1 through 9 of this

  Superseding Indictment involving violations of Title 21, United States Code, Sections

  841(a)(1), the defendants, BRUCE HOLDER, LEXUS HOLDER, CORINA HOLDER,

  GERI BOCHMANN, JESSICA BRADY, and MARIE MATOS, shall forfeit to the United

  States, pursuant to Title 21, United States Code, Section 853 any and all of the

  defendants’ right, title, and interest in all property constituting and derived from any

  proceeds obtained directly and indirectly as a result of such offense, and in all property

  used, or intended to be used, in any manner or part, to commit, or to facilitate the

  commission of such offense, including, but not limited to a money judgment in the

  amount of proceeds obtained by the defendants.

         3.     If any of the property described above, as a result of any act or omission

  of the defendants:

                a)     cannot be located upon the exercise of due diligence;
                b)     has been transferred or sold to, or deposited with, a third
                       party;
                c)     has been placed beyond the jurisdiction of the Court;
                d)     has been substantially diminished in value; or
                e)     has been commingled with other property which
                       cannot be subdivided without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section
                                                5
Case 1:18-cr-00381-CMA-GPG Document 52 Filed 01/24/19 USDC Colorado Page 6 of 6




  853(p), to seek forfeiture of any other property of said defendant up to the value of the

  forfeitable property.

                                            A TRUE BILL


                                            Ink signature on file in Clerk’s Office
                                            FOREPERSON


  JASON R. DUNN
  United States Attorney


  s/ Jeremy Chaffin
  JEREMY CHAFFIN
  Assistant United States Attorney
  United States Attorney's Office
  205 North 4th Street, Suite 400
  Grand Junction, CO 81501
  Tel: (970) 257-7113
  Fax: (970) 248-3630
  E-mail: jeremy.chaffin@usdoj.gov




                                               6
